DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 1 March 2022 have been fully considered but they are not persuasive. 
	Applicant asserts, on page 9 of Remarks, that “Generally speaking, Callender discusses that a UE selects or determines an adaptive measurement period (“measurement parameter” as claimed) from multiple measurement periods based on an assessment of one or more of conditions. Each measurement period is associated with at least one condition. If the assessment is performed in another node, the UE can select the measurement period based on the received indication from an assessing node. As can be seen, the received indication in Callender serves as a basis for the UE to select a measurement period. It is thus deduced that such indication should include results of assessments performed by the assessing node for the conditions associated with the measurement periods, but not directly indicate a specific measurement period to the UE. More than this, Callender does not disclose or suggest that such indication may indicate a first measurement period and/or a second measurement period and that the first measurement period is longer than the second measurement period, because the assessing node does not know which measurement periods are currently available for the UE for selection. In view of this, following the technology logic of Callender, there is no possibility to determine a dedicated/particular measurement period based on the received indication from the assessing node to the UE. In contrast, in the present UE 56 can select the measurement period based on the received indication from an assessing node, e.g., a radio access node.” [emphasis added].  Clearly, Callender discloses that the received indication is used by the UE for selecting a measurement period, whereby the measurement period constitutes the claimed “measurement parameter”.  Therefore, the indication received by the UE in Callender is equivalent to the claimed “first indication information”.
	Applicant asserts, on pages 9-10 of Remarks, that “In addition, as indicated in paragraph [0071], Callender’s measurement period is associated with at least one condition. Paragraph [0066] of Callender recites that the term “conditions” refers to radio conditions, and the radio conditions may be described by any one or more of: presence or absence of a certain signal or transmissions of a certain type or from a certain node, channel quality, SINR, SIR, SNR, received signal quality/strength, total interference or interference on specific time and/or frequency resources or from a specific interferer(s), RSRP, RSRQ, CSI-RSRP. As can be seen from the disclosure of Callender, the 
As such, Callender’s measurement period is not equivalent to the measurement parameter as claimed.”  On the contrary, Callender states, in paragraph [0068]:  “The measurements may be, e.g., intra-frequency measurements, inter-frequency measurements, or CA measurements.”  [emphasis added].  Intra-frequency measurements are measurements that are performed on a specific frequency.  Therefore, Callender clearly discloses the claimed “dedicated measurement frequency”.
	Applicant asserts, on page 10 of Remarks, that “On page 4 of this Office Action, it is alleged that the feature “the first measurement parameter is a relaxed measurement parameter” is disclosed because Callender describes that the measurement period is the time duration over which the UE filters measurement samples, whereby a measurement period may be associated with a longer filter or a shorter filter. First of all, as analyzed above, Callender’s measurement period is not equivalent to the claimed measurement parameter. Second, Callender’s measurement period is directed to time duration for filtering and is associated with a longer or shorter filter. Namely, Callender teaches indirectly changing a duration for measurement by selecting a longer or shorter filter for use. While the present application defines the first measurement parameter as a relaxed measurement parameter, so that a duration for measurement can be directly changed by such a relaxed measurement parameter which may function as a scaling factor, for example. In addition, the longer filter as taught by Callender represents a longer time duration for filtering measurement samples and is essentially related to the filtering action. In contrast, the claimed relax measurement parameter is a parameter 
As such, the teaching on the measurement period associated with a longer filter in Callender is not equivalent to the claimed feature “the first measurement parameter is a relaxed measurement parameter.””  On the contrary, Callender states, in the Abstract:  “Embodiments described herein are directed to methods for adaptively configuring a measurement period in a user equipment or another network node. The measurement period can be determined based at least in part on an assessment of one or more conditions, wherein each of the measurement periods is associated with at least one condition. The determined measurement period can be used for performing and/or reporting one or more measurements. According to certain embodiments, the measurement period may be adapted by maintaining concurrently two or more measurement filters with different measurement periods and then selecting the appropriate one, based on a condition assessment result.” [emphasis added].  Clearly, an adaptively configured time period, during which a measurement is performed, constitutes a parameter that is associated with that measurement.  The pending claims do not specify that the claimed “relaxed measurement parameter” is obtained via parameter amplification, nor do the pending claims specify that said claimed “relaxed measurement parameter” does not relate to filtering.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 6-8, 12, 14, 17-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callender et al., U.S. Patent Application Publication 2019/0053087 (hereinafter Callender).
Regarding claim 1, Callender discloses a measurement method for a terminal (disclosed is a UE measurement method, according to Abstract, [0070]-[0076]), comprising:
acquiring, by the terminal, first indication information, wherein the first indication information is for determining a measurement parameter of a dedicated measurement frequency, the measurement parameter of the dedicated measurement frequency is at least one of a first measurement parameter or a second measurement parameter, and the first measurement parameter is greater than the second measurement parameter (based on an indication received from a radio access node, the UE selects a measurement period [“measurement parameter”] from a set of pre-determined measurement periods (therefore, whichever measurement period is selected will be either greater than or less than a non-selected measurement period), according to [0071]-[0072], whereby a measurement in the disclosed method is an intra-frequency radio measurement, according to [0068]);
wherein the first measurement parameter is a relaxed measurement parameter (the measurement period is the time duration over which the UE filters measurement samples, according to [0067], whereby a measurement period may be associated with a longer filter or a shorter filter, according to [0082]-[0083], [0110]-[0111]).
Regarding claim 12, Callender discloses a measurement method for a terminal (disclosed is a UE measurement method, according to Abstract, [0070]-[0076]), comprising:
sending, by a network device, first indication information to the terminal, wherein the first indication information is configured to determine a measurement parameter of a 
wherein the first measurement parameter is a relaxed measurement parameter (the measurement period is the time duration over which the UE filters measurement samples, according to [0067], whereby a measurement period may be associated with a longer filter or a shorter filter, according to [0082]-[0083], [0110]-[0111]).
Regarding claim 21, Callender discloses a network device, comprising a transceiver (disclosed is a radio access node that comprises a radio unit, according to [0054], [0072], Fig. 2 [elements 24 and 34]), 
wherein the transceiver is configured to send first indication information to a terminal, wherein the first indication information is configured to determine a measurement parameter of a dedicated measurement frequency, the measurement parameter of the dedicated measurement frequency is at least one of a first measurement parameter or a second measurement parameter, and the first measurement parameter is greater than the second measurement parameter (based on an indication received from the radio access node, the UE selects a measurement 
wherein the first measurement parameter is a relaxed measurement parameter (the measurement period is the time duration over which the UE filters measurement samples, according to [0067], whereby a measurement period may be associated with a longer filter or a shorter filter, according to [0082]-[0083], [0110]-[0111]).
Regarding claim 6, Callender discloses the measurement method of claim 1, wherein the first measurement parameter comprises at least one of following parameters: a measurement parameter of intra-frequency measurement, a measurement parameter of inter- frequency measurement, or a measurement parameter of inter-Radio Access Technology (RAT) measurement; and the second measurement parameter comprises at least one of following parameters: a measurement parameter of intra-frequency measurement, a measurement parameter of inter- frequency measurement, or a measurement parameter of inter- RAT measurement (the measurements are intra-frequency measurements, according to [0068]).
	Regarding claim 7, Callender discloses the measurement method of claim 1, wherein the first measurement parameter comprises at least one of following parameters: detection duration, measurement duration, or evaluation duration; and

	Regarding claim 8, Callender discloses the measurement method of claim 1, further comprising: determining, by the terminal, a measurement parameter of a target frequency based on the first indication information (based on an indication received from a radio access node, the UE selects a measurement period, according to [0071]-[0072], whereby a measurement in the disclosed method is an intra-frequency radio measurement, according to [0068]).
Regarding claim 14, Callender discloses the measurement method of claim 12, wherein the first indication information is configured by the network device through Radio Resource Control (RRC) dedicated signaling; or, the first indication information is configured by the network device through System Information Block (SIB) signaling; or, the first indication information is configured in a protocol (signaling between the radio access node and the UE is via RRC signaling, according to [0057], [0065]).
Regarding claim 17, Callender discloses the measurement method of claim 12, wherein the first measurement parameter comprises at least one of following parameters: a measurement parameter of intra-frequency measurement, a measurement parameter of inter- frequency measurement, or a measurement parameter of inter-Radio Access Technology (RAT) measurement; and the second measurement parameter comprises at least one of following parameters: a measurement parameter of intra-frequency measurement, a measurement parameter of inter- frequency measurement, or a measurement parameter of inter- RAT 
Regarding claim 18, Callender discloses the measurement method of claim 12, wherein the first measurement parameter comprises at least one of following parameters: detection duration, measurement duration, or evaluation duration; and
the second measurement parameter comprises at least one of following parameters: detection duration, measurement duration, or evaluation duration (the measurement parameter is the measurement duration, according to [0067]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 3-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Callender as applied to claims 1 and 12 above, in view of Koskinen et al., U.S. Patent Application Publication 2013/0084849 (hereinafter Koskinen).
	Regarding claim 3, Callender discloses all the limitations of claim 1.  
	Callender does not expressly disclose determining, by the terminal, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter.
	Koskinen discloses determining, by the terminal, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter (a UE receives a scaling factor from an eNB and uses said scaling factor to arrive at a modified measurement parameter, according to [0049], [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Koskinen by determining, by the terminal, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize mobility for fast moving UEs (Koskinen:  [0016]).
	Regarding claim 4, the combination of Callender and Koskinen discloses all the limitations of claim 3.
	Callender does not expressly disclose that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to 
	Koskinen discloses that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors (a scaling factor is applied to various measurement parameters, according to [0049], [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Koskinen with Koskinen such that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize mobility for fast moving UEs (Koskinen:  [0016]).
	Regarding claim 5, the combination of Callender and Koskinen discloses all the limitations of claim 3.
	Callender does not expressly disclose that the first indication information comprises a second indicator, and the second indicator is used for indicating use of a scaling factor of the first measurement parameter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Koskinen with Koskinen such that the first indication information comprises a second indicator, and the second indicator is used for indicating use of a scaling factor of the first measurement parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize mobility for fast moving UEs (Koskinen:  [0016]).
	Regarding claim 15, Callender discloses all the limitations of claim 12.  
	Callender does not expressly disclose determining, by the network device, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter.
	Koskinen discloses determining, by the network device, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter (a UE receives a scaling factor and various measurement parameters from an eNB, according to [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Koskinen by determining, by the network device, the first measurement parameter based on the second measurement parameter and a scaling factor of the first measurement parameter.

	Regarding claim 16, the combination of Callender and Koskinen discloses all the limitations of claim 15.
	Callender does not expressly disclose that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors.
	Koskinen discloses that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors (a scaling factor is applied to various measurement parameters, according to [0049], [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Koskinen with Koskinen such that different measurement parameters share a same scaling factor; or, different measurement parameters correspond to independent scaling factors; or, part of measurement parameters share the same scaling factor, and measurement parameters other than the part of measurement parameters correspond to independent scaling factors.
.

8.	Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Callender as applied to claims 1, 8, and 18 above, in view of Ryu et al., U.S. Patent Application Publication 2011/0294536 (hereinafter Ryu).
	Regarding claim 9, Callender discloses all the limitations of claim 8.
	Callender does not expressly disclose that determining, by the terminal, the measurement parameter of the target frequency based on the first indication information comprises: for a high-priority target frequency, determining that a measurement parameter of the high-priority target frequency is the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell.
	Ryu discloses that determining, by the terminal, the measurement parameter of the target frequency based on the first indication information comprises: for a high-priority target frequency, determining that a measurement parameter of the high-priority target frequency is the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell (a terminal receives a network configuration message that assigns respective priority levels to frequencies for measurements, whereby a cell associated with a given frequency has an associated measurement bandwidth parameter, according to [0025], [0045]-[0046], [0051], [0058]).

	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).
	Regarding claim 10, the combination of Callender and Ryu discloses all the limitations of claim 9.
	Callender does not expressly disclose that determining that the measurement parameter of the target frequency is the second measurement parameter of the high-priority target frequency comprises: when the high-priority target frequency is not the dedicated measurement frequency, determining that the measurement parameter of the target frequency is the second measurement parameter.
	Ryu discloses that determining that the measurement parameter of the target frequency is the second measurement parameter of the high-priority target frequency comprises: when the high-priority target frequency is not the dedicated measurement frequency, determining that the measurement parameter of the target frequency is the second measurement parameter (different frequencies, associated with different cells, may have the same priority, and also have the same parameter, according to [0046]).

	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).
	Regarding claim 11, Callender discloses all the limitations of claim 1.
	Callender does not expressly disclose that the terminal is in an idle state or an inactive state.
	Ryu discloses that the terminal is in an idle state or an inactive state (the terminal is in an idle mode, according to [0045]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Ryu such that the terminal is in an idle state or an inactive state.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).
	Regarding claim 19, Callender discloses all the limitations of claim 18.

	Ryu discloses that for a high-priority target frequency, a measurement parameter of the high-priority target frequency is determined to be the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell (a terminal receives a network configuration message that assigns respective priority levels to frequencies for measurements, whereby a cell associated with a given frequency has an associated measurement bandwidth parameter, according to [0025], [0045]-[0046], [0051], [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender with Ryu such that for a high-priority target frequency, a measurement parameter of the high-priority target frequency is determined to be the second measurement parameter, the high-priority target frequency being a frequency with a higher priority than a frequency of a serving cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).
	Regarding claim 20, the combination of Callender and Ryu discloses all the limitations of claim 19.

	Ryu discloses that determining that when the high-priority target frequency is not the dedicated measurement frequency, the measurement parameter of the target frequency is determined to be the second measurement parameter. (different frequencies, associated with different cells, may have the same priority, and also have the same parameter, according to [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Callender as modified by Ryu with Ryu such that determining that when the high-priority target frequency is not the dedicated measurement frequency, the measurement parameter of the target frequency is determined to be the second measurement parameter.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize the wasteful use of network resources (Ryu:  [0019]-[0020]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645